Case: 14-11357       Date Filed: 02/17/2015   Page: 1 of 5


                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-11357
                           ________________________

                     D.C. Docket No. 4:11-cv-00567-RS-CAS



CYNTHIA TURNER,

                                                                    Plaintiff-Appellee
                                                                     Cross Appellant,

                                         versus

BOB INZER,
in his official capacity as Leon
County Clerk of the Court,

                                                                 Defendant-Appellant
                                                                     Cross Appellee.

                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Florida
                          ________________________

                                   (February 17, 2015)

Before TJOFLAT, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-11357     Date Filed: 02/17/2015    Page: 2 of 5


      Plaintiff-Turner brought this suit against Defendant, Inzer, Clerk of Court of

Leon County, Florida. She claimed that Inzer, the Clerk, violated the Florida

Whistle Blower Act, a retaliation claim, and she claimed that the Clerk violated

Title VII, a claim of racial discrimination and retaliation for her filing with the

Equal Employment Opportunity Commission. The district court granted summary

judgment on all claims in favor of the Clerk. This decision was affirmed by the

Eleventh Circuit on appeal. Turner v. Izner, 521 F. App’x 762 (11th Cir. 2013).

The instant appeal and cross-appeal relate to the district court’s actions with

respect to the Clerk’s request for attorney’s fees. The district court denied fees for

the Clerk with respect to the Whistle Blower Act, finding that, although her whistle

blower claim was frivolous, it was not brought in bad faith, as required by the

Whistle Blower Act for an award of fees to an employer. However, the district

court awarded the Clerk attorney’s fees in the amount of $29,934.50 because

Turner’s Title VII claims were frivolous. The Clerk appeals the district court’s

decision finding that Turner’s whistle blower claims were not brought in bad faith.

Turner cross-appeals the district court’s decision finding her Title VII claims

frivolous, and also challenges the amount of attorney’s fees awarded.

      We have had the benefit of oral argument in this case, and have carefully

considered the briefs and relevant parts of the record. We conclude that the

judgment of the district court should be affirmed in all respects. We address in


                                           2
              Case: 14-11357     Date Filed: 02/17/2015    Page: 3 of 5


turn each challenge on appeal, beginning with the Clerk’s challenge to the district

court’s finding that Turner’s whistle blower claim was not brought in bad faith.

                                  I. DISCUSSION

      A.     Did the district court abuse its discretion in finding that Turner’s
             whistle blower claim was not brought in bad faith?

      For the reasons fully explored at oral argument, we cannot conclude that the

district court abused its discretion in finding that Turner had not brought the

whistle blower claim in bad faith. We cannot conclude that the district court

abused its discretion in finding that Turner’s change of course with respect to the

precise event that constituted protected activity under the Whistle Blower Act

necessitated a finding of bad faith.

      B.     Turner’s cross-appeal challenge to the district court’s
             finding that her Title VII claims were frivolous

      Turner’s brief on appeal has failed to persuade us that the district court

abused its discretion in finding that Turner’s Title VII claims were frivolous.

Turner’s arguments on appeal are hardly more than conclusory assertions.

Moreover, the suspension, transfer and probation of Turner would seem to have

been a reasonable discipline for what was reasonably perceived by the County

officials as insubordination. Turner then made numerous mistakes in her new

position as a cashier, and her brief only addresses the subsequent termination in a

conclusory manner.


                                          3
               Case: 14-11357    Date Filed: 02/17/2015    Page: 4 of 5


      C.      Turner’s cross-appeal challenge to the amount of fees awarded
              to the clerk with respect to Turner’s Title VII claims

      The issue of the appropriate amount of attorney’s fees to be awarded was

referred by the district court to the magistrate judge. The issue was given careful

consideration by the magistrate judge, especially with respect to the requirement of

Fox v. Vice, 131 S. Ct. 2205, 2215-16 (2011), that the Clerk “receive only the

portion of his fees that he would not have paid but for the frivolous claim.” Id. at

2215. In other words, the Supreme Court has held that when a litigation includes

two civil rights claim, and a defendant is entitled to attorney’s fees only with

respect to one of the claims, “[T]he dispositive question is not whether attorney

costs at all relate to a non-frivolous claim, but whether the costs would have been

incurred in the absence of the frivolous allegation.” Id. at 2216. Although Turner

properly points out that there was considerable overlap as between the whistle

blower claim and the Title VII retaliation claim, the magistrate judge was keenly

aware of the requirements of Fox v. Vice and very carefully applied them to ensure

that he awarded attorney’s fees to the Clerk only for “the costs [that] would have

been incurred in the absence of the [whistle blower claim].” Id. at 2216. Turner’s

brief on appeal challenges the fee award in this respect, as in other respects, only

with conclusory assertions. We cannot conclude that there has been an abuse of

discretion.



                                          4
                Case: 14-11357        Date Filed: 02/17/2015       Page: 5 of 5


                                      II. CONCLUSION

       For the foregoing reasons, the judgment of the district court is affirmed in all

respects.

       AFFIRMED. 1




1
        Any arguments (other than those addressed in this opinion) raised by either party are
rejected without need for further discussion.


                                                5